Full faith and credit have been given to the search and actions of previous examiners. See MPEP 704.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The following changes are in accordance with the previously allowed claims of 12/30/19:
-In Claim 1, line 1, “comprising” will become “comprising:”
	-In Claim 6, last line, “fourth wires” will become “fourth wires.”
	-In Claim 9, the “wherein” clause that begins on line 5 and ends at the last line, is a single clause, not three separate clauses. Thus, the clause will read as a single clause as follows:
	wherein the first deflection mechanism deflects the flexible section relative to the shaft with a first wire attached to a first coupling point disposed in the flexible section and a second wire attached to a second coupling point disposed in the flexible section of the shaft, and the second deflection mechanism deflects the rigid distal tip relative to the flexible section with a third wire attached to a third coupling point disposed in the rigid distal tip and a fourth wire attached to a fourth coupling point disposed in the rigid distal tip so that the second deflection mechanism deflects the rigid distal tip independent of and relative to the flexible section by using the spring disposed between the flexible section and the rigid distal tip.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for Allowance are stated in the NOA of 3/30/22 and are not repeated herein. The references in the IDS submitted by Applicant on 6/27/22 do not change the conclusion of allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792